DETAILED ACTION
This Office Action is in response to the filing of the application on 7/17/2020. Since the initial filing, no claims have been added, amended, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 2, 20, 64, 66, 72, 94A, and 94B fail to comply with 37 CFR 1.84(l) where the character of lines, numbers, and letters must be sufficiently dark, dense, and durable so as to permit adequate reproduction characteristics. 
Figs. 23, 90B fail to comply with 37 CFR 1.84(h)(1) where an exploded view must show the components embraced by a bracket to show the relationship between them. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. (US Pat. 10,617,834) in view of Lau et al. (US Pat. 10,463,077).
Regarding claim 1, Gould discloses a concentrate adaptor for a vaporizer device (see Figs. 4A-4G with reservoir adaptor 457 attached to lid 448 to form lid assembly 460), the concentrate adaptor comprising: a reservoir configured to hold a concentrate (see Figs. 4A-4G reservoir 441; see also Col. 11 lines 5-10), the reservoir configured to be positioned within a vessel of the vaporizer device (see Figs. 4A-4G where the reservoir 441 of lid assembly 460 is placed into vessel 454; see also Col. 11 lines 15-20) and be heated by a heating element of the vaporizer device to transfer heat to the concentrate, thereby generating an aerosol for inhalation by a user (see Col. 11 lines 29-35), the reservoir comprising: a sidewall surrounding an interior volume of the reservoir (see Figs. 4A-4G the outer shell of reservoir 441, including exterior surface 444 and cover 442, which surrounds the interior of reservoir 441); and an opening positioned along at least a portion of the sidewall (see Figs. 4A-4G aperture 445 in cover 442) configured to direct the concentrate to the sidewall to be heated by the heating element (see Col. 11 lines 29-65 where the heating element elevates the temperature of the concentrate in vessel 454, which is expelled as a vapor through aperture 445 in Figs. 4A-4G); and a base coupled with the reservoir (see Figs. 4A-4G lid 448).
Gould lacks a detailed description of and a capillary structure positioned along at least a portion of the sidewall configured to direct the concentrate to the sidewall to be heated by the heating element.
However, Lau teaches a similar handheld device for vaporizing a concentrate (vaping device 60 in Figs. 1A-1B), where a reservoir with a sidewall (reservoir 23 in Figs. 1A-1B, which is shown in detail in Fig. 2A with interior 201 bounded by housing 202 and channel structure 25, which are the sidewalls) has a capillary structure positioned along at least a portion of the sidewall (see Figs. 2A microchannels 220 (numbered 220-1 to 220-N) which are capillaries positioned on channel structure 25) configured to direct the concentrate to the sidewall to be heated by the heating element (see Col. 16 lines 26-43 where the microchannels 220 direct a pre-vapor towards the heating element 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet aperture of the reservoir of Gould to be a channel structure with a plurality of microchannel capillaries as taught by Lau, as it would allow for the outlet to be designed to specify a flow-rate of concentrate which leaves the reservoir, allowing for more precise control over the concentration of concentrate that is vaporized (Lau; Col. 20 lines 61-67 and Col. 21 lines 1-30 where a rate of pre-vapor drawn up to be vaporized can be designed for by changing the geometry of the capillaries).
Regarding claim 2, the modified Gould device has at least a portion of the base is positioned external to the vaporizer device (Gould; see flange 452 in Figs. 4A-4G).
Regarding claim 3, the modified Gould device has the capillary structure includes one or more channels formed across at least a portion of an interior of the sidewall (Lau; see channel structure 25 and microchannels 220 in Fig. 2A which are a plurality of channels formed on the interior of the sidewall defined by channel structure 25).
Regarding claim 4, the modified Gould device has the one or more channels extend in a first direction and a second direction that is perpendicular to the first direction (Lau; see microchannels 220 in Figs. 2A which extends along the vertical axis (a first direction), and also extend in a second perpendicular direction (see disc structure 214 in Fig. 2A which extends the channels outwards such that they extend with a horizontal component)).
Regarding claim 5, the modified Gould device has the capillary structure further comprises one or more channels formed along a base wall of the reservoir (Lau; see disc structure 214 in Fig. 2A which is a base wall of the reservoir, and has microchannels 220 extend along it at the bottom of the reservoir).
Regarding claim 6, the modified Gould device has at least one channel extends from a bottom of the interior of the sidewall to a top of the interior of the sidewall (Lau; see microchannels 220 in Fig. 2A which extend from a bottom interior of the sidewall at disk 214 to the top near heating element 28 (being cover 442 in Figs. 4A-4G of Gould)).
Regarding claim 7, the modified Gould device has the one or more channels are formed as recesses between adjacent elongated bars and/or cylinders (Lau; see Fig. 3 which shows the channel surface 216 between the recesses that form microchannels 220 are elongated bar members).
Regarding claim 8, the modified Gould device has the capillary structure includes one or more openings and is configured to be positioned within an interior volume of the reservoir (Lau; see Fig. 2A where microchannels 220 are opening formed on channel structure 25 which is within the interior volume of the modified reservoir of Gould; and where an “opening” is a breach, open width, or span (Merriam-Webster’s online dictionary, second definition, as accessed 8/18/2022)).
Regarding claim 9, the modified Gould device has the sidewall comprises: a first sidewall (Gould; see Figs. 4A-4G where a first longer side of reservoir 441 is a first sidewall); a second sidewall opposing the first sidewall (Gould; see Figs. 4A-4G where a second longer side of reservoir 441 is a second sidewall positioned opposite the first); a third sidewall joining the first sidewall to the second sidewall (Gould; see Figs. 4A-4G where a first shorter side of reservoir 441 is a third sidewall between the first and second); and a fourth sidewall opposing the third sidewall and joining the first sidewall to the second sidewall (Gould; see Figs. 4A-4G where a first shorter side of reservoir 441 is a third sidewall between the first and second), wherein the first sidewall and the second sidewall are longer than the third sidewall and the fourth sidewall (Gould; see Figs. 4A-4G where the first and second sidewalls are the longer sections of reservoir 441, and thus longer than the third and fourth sections).
Regarding claim 10, the modified Gould device has the reservoir further comprises a connection feature (Gould; see Col. 10 lines 40-49 where a connection feature between the lid 448 and reservoir adaptor 457 is retention feature 447, which can be a quarter-turn release, among other options), wherein the base comprises a base opening configured to receive the connection feature (Gould; see retention feature 447 in Fig. 4G which shows an opening in the lid  448), and wherein turning the reservoir relative to the base when the connection feature is positioned within the base opening is configured to secure the reservoir to the base (Gould; see Col. 10 lines 40-49 where the retention feature can be a quarter-turn release, thus requiring turning the reservoir relative the base to connect/ disconnect them from one another).
Regarding claim 11, the modified Gould device has the reservoir is secured to the base when the reservoir is moved from a first position to a second position (Gould; see Col. 10 lines 40-49 where the retention feature can be a quarter-turn release, thus requiring turning the reservoir relative the base by 90 degrees in order to connect/ disconnect them from one another), wherein in the first position, the first sidewall and the second sidewall of the reservoir are positioned approximately perpendicular to long sides of the base and the connection feature is positioned approximately perpendicular to the first sidewall and the second sidewall (Gould; see Figs. 4A-4G which show the second position of the retention feature quarter-turn release 447 where the lid 448 and reservoir adaptor 457 are connected together; it is understood that a quarter-turn release would require a 90 degree rotation of the reservoir adaptor in relation to the lid, making the respective long sidewalls of the reservoir adaptor and lid be approximately perpendicular to one another in the first position; and the quarter-turn release retention member 447 extends vertically such that it is always orthogonal to the sidewalls of the lid and reservoir adaptor), and wherein in the second position, the first sidewall and the second sidewall of the reservoir are positioned approximately parallel to the long sides of the base and the connection feature is positioned approximately perpendicular to the long sides of the base (Gould; see Figs. 4A-4G which show the second position of the retention feature quarter-turn release 447 where the lid 448 and reservoir adaptor 457 are connected together, making the respective long sidewalls of the reservoir adaptor and lid be approximately parallel to one another in the second position (as shown in Figs. 4A-4G); and the quarter-turn release retention member 447 extends vertically such that it is always orthogonal to the sidewalls of the lid and reservoir adaptor).
Regarding claim 12, the modified Gould device has the base comprises: a base floor comprising an outer base surface exposed external to the concentrate adaptor (Gould; see Figs. 4A-4G flange 452); and a base housing configured to surround at least a portion of the base floor (Gould; see Figs. 4A-4G housing 453 which surrounds the portion of flange 452 on the side closest to the vaporizer).
Regarding claim 13, the modified Gould device has the base floor comprises a base floor connector (Gould; see Col. 10 lines 10-25 where a connector secures the lid 448 (and thus flange 452) to housing 453), wherein the base housing comprises a slot, and wherein the base floor connector is configured to be positioned within the slot to secure the base housing to the base floor (Gould; see Col. 10 lines 10-25 where a connector can be a snap/ latch/ groove/ quick connect, and similar known connectors such that one of the connectors can be a slot and the other end can be a member that is positioned within the slot, and further it would be a simple matter of design choice for one of ordinary skill in the art to choose a slot and member that goes within the slot in order to connect to elements together).
Regarding claim 14, the modified Gould device has the base housing comprises an outer housing surface (Gould; see outer surface of housing 453 in Figs. 4A-4G), and wherein the outer base surface is spaced apart from the outer housing surface to define an inlet (Gould; see Figs. 4A-4G where the flange 452 has a spacing on its outer edge that is spaced apart from housing 453 such that air can flow into the device), the inlet configured to allow air to flow into the concentrate adaptor through the inlet (Gould; see Figs. 4A-4G where air can flow into the device, to be taken into second apertures 446 into the reservoir 441).
Regarding claim 15, the modified Gould device has an airflow path that extends between the base and the reservoir, wherein the airflow path is positioned entirely within the reservoir and the base of the concentrate adaptor between an inlet of the base and an outlet of the reservoir (Gould; see Figs. 4A-4G where a flow path extends from the base around the outside of flange 452 into the interior housing defined by 453 which is part of the base, and into the second apertures 446 to enter reservoir 441, such that it is a flow path between the base and reservoir).
Regarding claim 16, the modified Gould device has an airflow path that extends between the base and the reservoir, wherein the airflow path extends through an external opening into the base, out of the base, and into a reservoir opening in the reservoir (Gould; see Figs. 4A-4G where a flow path extends from the base around the outside of flange 452 into the interior housing defined by 453 which is outside of the base of lid 448, and into the second apertures 446 to enter reservoir 441, such that it is a flow path between the base and reservoir).
Regarding claim 17, the modified Gould device has a retention member (Gould; see Col. 10 lines 40-49 where a connection feature between the lid 448 and reservoir adaptor 457 is retention feature 447), the retention member configured to provide tactile feedback to a user when the reservoir is coupled to the base, the retention member configured to provide a force that pulls the reservoir towards the base to form a seal between the reservoir and the base (Gould; see Col. 10 lines 40-49 where a retention feature 447 can be a snap fit, among other options, which provides a tactile feedback to a user when it snaps into/ out of place, and requires a force to the reservoir and base together and seal them together).
Regarding claim 18, the modified Gould device has the reservoir comprises a reservoir top (Gould; see cover 442 in Figs. 4A-4G) and a reservoir base (Gould; see bottom of reservoir 441 in Figs. 4A-4G), and wherein a first portion of the capillary structure is positioned on the reservoir base, and wherein a second portion of the capillary structure is positioned on the reservoir top (Lau; see Figs. 2A where the channel structure 25 which is in the modified Gould device, extends from a bottom of the reservoir (disk 214) to the top of the reservoir (around seal 204)).
Regarding claim 19, the modified Gould device has one or more exterior channels formed along an exterior surface of the reservoir (Lau; see Fig. 2A where microchannels 220 extend out and beyond the reservoir to via channel structure 25, so as to be formed along an exterior surface of the reservoir), the one or more exterior channels configured to capture vaporizable material remaining on the exterior surface of the reservoir (Lau; microchannels 220 capture pre-vapor material in the reservoir to bring it up to the heating element 28).
Regarding claim 20, the modified Gould device, as modified in claim 1, has everything as recited in claim 1 and further includes: a housing (Gould; see the housing 453 in Figs. 4A-4G) comprising a vessel (Gould; see vessel 454 in Figs. 4A-4G which is part of the housing that accepts the combined lid assembly 460).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Buchberger (US Pat. 9,623,205), Eastman (US Pat. 4,274,479), and Buchberger (US Pat. 8,833,364) are cited to show similar vaporization devices and/or capillary structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785